Title: To George Washington from “A Friend to the People,” 8 November 1795
From: “A Friend to the People”
To: Washington, George


          
            Sir,
            Richmond November 8th 1795
          
          The last time I addressed you was from Baltimore. I took an opportunity about that time to write a few hasty thoughts in support of what I suggested to you, and published them in the Baltimore Telegraphe, in seven or eight Letters. I have since been through all the Western parts of this state, and should it aid in producing a good end, it will be among my chief delights. I wished to be here at this time, because the assembly Convenes next Tuesday. I took occasion in Berkely County, and the other Counties I passed through, where a newspaper was published to collect the sense of the people on the subject of the treaty, and published their sentiments in support of the measures our government pursued. I am now engaged in collecting a list of characters, with a number joined to each character, which may not be without utility in the future Communications I shall take the liberty to send you. It shall soon be transmitted.
          
            A Friend to the People
          
        